AGREEMENT FOR PURCHASE AND SALE

OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(this “Agreement”) is made and entered into as of this 30th day of April, 2007,
between FIRST COLONY INVESTMENTS, L.L.P., a Texas limited liability partnership
(“Seller”), TRIPLE NET PROPERTIES, LLC, a Virginia limited liability company
(“Buyer”), and LANDAMERICA TITLE COMPANY, with the office located at 1920 Main
Street, 12th Floor, Irvine, California 92614, Attn: Gale Hunt, Telephone:
(949) 930-9307 (“Escrow Holder”).

RECITALS

A. Seller owns certain real property located in Harris County, Texas and more
specifically described in Exhibit A attached hereto and incorporated herein (the
“Land”), including the building commonly known as Triumph Hospital Southwest and
such other assets, as the same are herein described.

B. Seller desires to sell to Buyer and Buyer desires to purchase from Seller the
Property (as defined below) on the terms and conditions set forth herein.

C. The “Effective Date” of this Agreement shall be the date on which this
Agreement is fully executed by all parties, as evidenced by the latest date
inserted next to the signature block of each party.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants, premises and
agreements herein contained, the parties hereto do hereby agree as follows:



1.   Purchase and Sale.

1.1. The purchase and sale includes, and at the Close of Escrow (hereinafter
defined) Seller shall sell, transfer, grant and assign to Buyer, and Buyer shall
purchase from Seller, Seller’s entire right and interest in and to all of the
following (hereinafter sometimes collectively, the “Property”):

1.1.1. The Land, together with all structures, buildings, improvements thereon,
subject to the rights of Tenant (as defined below) under the Lease (as defined
below) and all easements, development rights, rights of way, and other rights
appurtenant to the Land (all of the foregoing being collectively referred to
herein as the “Real Property”);

1.1.2. The Lease Agreement dated March 28, 2002 between Seller, as Landlord, and
Triumph Southwest, L.P. (“Tenant”), as Tenant (the “Lease”), including
associated amendments, together with all security deposits and other deposits
held in connection with the Lease, Lease guarantees and other similar credit
enhancements providing additional security for such Lease;

1.1.3. All tangible and intangible personal property owned by Seller located on
or used in connection with the Real Property, if any, including, specifically,
without limitation, machinery, equipment, furniture, tools and supplies, and all
related intangibles (the “Personal Property”);

1.1.4. All assignable service contracts, agreements, warranties and guaranties,
if any, relating to the operation, use or maintenance of the Property (the
“Contracts”), to the extent not otherwise required to be terminated hereunder;
and

1.1.5. To the extent transferable, all building permits, certificates of
occupancy and other certificates, permits, licenses and approvals relating to
the Property (the “Permits”).

2. Purchase Price. The total Purchase Price of the Property shall be EIGHTEEN
MILLION SEVEN HUNDRED FIFTY THOUSAND and No/100 Dollars ($18,750,000.00) (the
“Purchase Price”), and payable as follows:



  2.1.   Deposit/Further Payments.

2.1.1. Within three (3) business days following the Effective Date, Buyer shall
deposit into Escrow (hereinafter defined) the amount of FIVE HUNDRED THOUSAND
and No/100 Dollars ($500,000.00) (the “Initial Deposit”), in the form of a wire
transfer payable to Escrow Holder. Escrow Holder shall place the Initial Deposit
into an interest bearing money market account at a bank or other financial
institution reasonably satisfactory to Buyer, and interest thereon shall be
credited to Buyer’s account and shall be the property of Buyer.

2.1.2. Within one (1) business day following the conclusion of the Due Diligence
Period (hereinafter defined) and absent the termination of this Agreement, Buyer
shall deliver to Escrow Holder the additional sum of FIVE HUNDRED THOUSAND and
No/100 Dollars ($500,000.00), (the “Additional Deposit” and together with the
Initial Deposit, the “Deposit”). The Deposit shall be non-refundable at the
expiration of the Due Diligence Period and shall be applied to the Purchase
Price at the Close of Escrow, except as otherwise expressly provided herein.

2.1.3. On the day which is one (1) business day prior to the Close of Escrow,
Buyer shall deposit with Escrow Holder to be held in Escrow the balance of the
Purchase Price, subject to adjustments and prorations as set forth herein, in
immediately available funds by wire transfer made payable to Escrow Holder.

2.1.4. If this Agreement is terminated by Buyer in accordance with its terms,
the Deposit shall be immediately and automatically paid over to Buyer without
the need for any further action by either party hereto. Notwithstanding anything
in this Agreement to the contrary, One Hundred and No/100 Dollars ($100.00) of
the Deposit is delivered to the Escrow Holder for delivery to Seller as
“Independent Contract Consideration” (herein so called), and the Deposit is
reduced by the amount of the Independent Contract Consideration, which amount
has been bargained for and agreed to as consideration for Seller’s execution and
delivery of this Agreement. The Independent Contract Consideration is in
addition to and independent of all other consideration provided for in this
Agreement and is nonrefundable in all events.



3.   Title and Survey.

3.1. Title Insurance. No later than five (5) days following the Effective Date,
Buyer shall order a current title insurance commitment and/or preliminary title
report for the Real Property, including legible copies of all items identified
as exceptions therein (the “Title Documents”). Seller shall, at Seller’s sole
expense, cause the Escrow Holder (also referred to herein as the “Title
Company”) to issue a TLTA Form T-1 Owner’s Policy of Title Insurance, (the
“Title Policy”) for and on behalf of Buyer in the total amount of the Purchase
Price insuring good, indefeasible and insurable title in and to the Real
Property. Buyer shall pay for the cost of any mortgagee’s title insurance
policy, any extended coverage under the Title Policy (including, without
limitation, the premium for the area and boundary deletion), and the cost of any
endorsements to either the owner’s or the mortgagee’s title policy requested by
Buyer or Buyer’s lender. The Title Policy shall be free and clear of exceptions
except as follows:



  3.1.1.   Real property taxes and assessments for the year in which Close of
Escrow occurs and subsequent years, which are a lien not yet due;

3.1.2. The Permitted Exceptions (hereinafter defined).

3.2. Survey. Seller shall either (a) deliver an existing ALTA survey of the Real
Property (the “Existing Survey”) to Buyer or (b) notify Buyer that an Existing
Survey is not available within five (5) days following the Effective Date. No
later than ten (10) days following the Effective Date, Buyer shall order an
update of the Existing Survey or a new ALTA survey of the Real Property by a
registered land surveyor duly licensed in the State of Texas if no Existing
Survey is provided by Seller (the “Survey”). If Buyer elects to obtain any such
update or a new survey, Buyer will provide copies thereof to Seller and Title
Company, any matters affecting title shown thereon will, if not removed by Close
of Escrow, be deemed a part of the Permitted Exceptions and such update or new
survey will otherwise be deemed a part of the “Survey” under this Agreement. If
Seller provides the Existing Survey, Buyer shall be responsible for the costs
associated with updating the Existing Survey. If no Existing Survey is provided
by Seller, Buyer shall receive a credit at Close of Escrow for one-half of the
cost of the new Survey, not to exceed $7,500.00.



4.   Due Diligence Items.

4.1. Seller shall, within three (3) business days after the Effective Date (the
“Delivery Date”), deliver to Buyer each of the following due diligence items in
Seller’s possession or reasonably available to Seller (collectively, the “Due
Diligence Items”):

4.1.1. Copies of any and all existing surveys (ALTA, boundary or otherwise) or
plats of the Real Property, if any;

4.1.2. Copies of Seller’s current owner/lender title insurance policies for the
Real Property or any portion thereof, if any (except that title insurance
coverage and policy premium information may be redacted);

4.1.3. Copies of the Lease, together with any amendments or modifications
thereof;

4.1.4. A “rent roll” with respect to the Real Property for the calendar month
immediately preceding the Effective Date, showing with respect to the Tenant:
(1) the name of the Tenant, (2) the number of rentable square feet in Tenant’s
premises as set forth in the Lease, (3) the current monthly base rental payable
by the Tenant, (4) the term of the Lease, (5) any available options for the
Tenant under the Lease; and (6) the amount of any security deposit;

4.1.5. Intentionally omitted;

4.1.6. An aging report, if any, showing, with respect to the Tenant, the date
through which the Tenant has paid rent and a monthly aging report for the Tenant
for the preceding twenty-four (24) months;

4.1.7. A list of all contracts to which Seller is a party, including service
contracts, warranties, management, maintenance, leasing commission or other
agreements affecting the Real Property to which Seller is a party, if any,
together with copies of the same;

4.1.8. Copies of all site plans, leasing plans, as-built plans, drawings,
environmental, mechanical, electrical, structural, soils and similar reports
and/or audits and plans and specifications relative to the Real Property in the
possession of Seller or under the control of Seller, if any;

4.1.9. True and correct copies, if any, of the real estate and personal property
tax statements covering the Property or any part thereof for each of the two
(2) years prior to the current year and, if available, for the current year;

4.1.10. Operating statements, if available, for the Real Property for the two
prior calendar years and the current year to date, or if shorter, for any
periods during which Seller was owner of the Real Property;

4.1.11. Copies of Tenant files and other records of Seller relating to the
ownership and operation of the Real Property as may be reasonably requested by
Buyer, if any (provided, however, at Seller’s option, such files and records may
be made available for inspection by Buyer during ordinary business hours at
Seller’s management office);

4.1.12. An inventory of all personal property owned by Seller located on the
Real Property which is used in the maintenance of the Real Property or stored
for future use with the Real Property, if any;

4.1.13. Copies of any third-party inspection reports, including without
limitation, soil tests, environmental studies, and engineering reports relating
to the Property in the possession of Seller or under the control of Seller, if
any.



5.   Inspections.

5.1. Procedure; Indemnity. Buyer, at its sole expense, shall have the right to
conduct feasibility, environmental, engineering, title, survey and physical
studies of the Real Property at any time from and after the Effective Date and
for a period of fifteen (15) days thereafter (the “Due Diligence Period”);
provided, however, if the Due Diligence Items are not delivered on the Delivery
Date and Buyer has notified Seller of the specific Due Diligence Items Buyer has
not received within two (2) business days after the Delivery Date, Buyer may, by
written notice delivered prior to the conclusion of the Due Diligence Period,
extend the Due Diligence Period for a period equal to the number of days of
delay in delivery of such materials beyond the Delivery Date, but in no event
shall the Due Diligence Period be extended for more than five (5) business days.
Buyer and its duly authorized agents or representatives shall be permitted to
enter upon the Real Property during normal business hours and at such other
times upon reasonable notice during the Due Diligence Period, in a manner that
does not interfere with existing operations or occupants of the Real Property,
in order to conduct tenant interviews, engineering studies, soil tests and any
other inspections and/or tests that Buyer may deem necessary or advisable
(collectively, the “Inspections”), subject to applicable legal requirements and
the rights and duties of Tenant and Seller under the Lease. Buyer will
coordinate all on-site inspections with Seller so that Seller shall have the
option of having one of Seller’s representatives present at any and all on-site
inspections and/or interviews. Buyer may not perform any invasive testing of the
Property without Seller’s prior written consent, which consent shall not be
unreasonably delayed or withheld. Prior to Buyer’s or its agent’s or
representative’s entry upon the Property, Buyer shall, upon Seller’s request,
deliver to Seller evidence of liability insurance coverage by an insurer
reasonably acceptable to Seller and with combined single limits of not less than
ONE MILLION DOLLARS ($1,000,000.00) per occurrence. Buyer agrees to promptly
discharge any liens that may be imposed against the Real Property as a result of
Buyer’s Inspections, to restore and repair any damage caused by Buyer’s
Inspections to substantially the same condition that existed immediately prior
to such Inspection, and to defend, indemnify and hold Seller harmless from all
claims, suits, losses, costs, expenses (including without limitation court costs
and attorneys’ fees), liabilities, judgments and damages incurred by Seller as a
result of any Inspections performed by Buyer, its agents or employees. The
foregoing obligations of Seller shall survive termination of this Agreement.



  5.2.   Approval.

5.2.1. Buyer shall have until the conclusion of the Due Diligence Period (as the
same may be extended in accordance with the terms of Paragraph 5.1) to approve
or disapprove the Inspections, the Due Diligence Items and Buyer’s evaluation of
the Real Property. If Buyer delivers a written notice to Seller and Escrow
Holder within the Due Diligence Period disapproving of the condition of the Real
Property, this Agreement shall thereupon be automatically terminated, Buyer
shall not be entitled to purchase the Real Property, Seller shall not be
obligated to sell the Real Property to Buyer and the parties shall be relieved
of any further obligation to each other with respect to the Real Property,
except as expressly set forth herein. Upon termination, Escrow Holder shall,
without any further action required from any party, return the Deposit to Buyer,
less the Independent Consideration, and return all documents and funds to the
parties who deposited the same, and no further duties shall be required of
Escrow Holder. If Buyer does not terminate this Agreement on or before the
expiration of the Due Diligence Period in accordance with this Section 5.2.1,
then Buyer shall have no right to terminate this Agreement under this Section.

5.2.2. Notwithstanding anything to the contrary contained herein, Buyer hereby
agrees that if this Agreement is terminated for any reason, Buyer shall promptly
and at its sole expense return to Seller, within one (1) business day after such
termination, all Due Diligence Items delivered by Seller to Buyer in connection
with Buyer’s inspection of the Real Property and all copies thereof, along with
copies of all studies, inspection reports and similar matters made for Buyer by
third parties engaged by Buyer to do so during the Due Diligence Period
concerning the Property.

5.3. Procedure for Approval of Title. Buyer shall have the Due Diligence Period
to review and approve, in writing, the condition of the title to the Real
Property. If the Title Documents or the Survey reflect or disclose any defect,
exception or other matter affecting the Real Property (“Title Defects”) that is
unacceptable to Buyer, then Buyer shall provide Seller with written notice of
Buyer’s objections (“Buyer’s Objections”) no later than the conclusion of the
Due Diligence Period. Seller may, at its sole option, elect, by written notice
given to Buyer no later than the conclusion of the Due Diligence Period
(“Seller’s Notice Period”), to cure or remove the objections made or deemed to
have been made by Buyer or to notify Buyer that Seller intends to cure such
objections. Seller shall have no obligation to cure any Title Defects; provided,
however, Seller shall in all events have the obligation to specifically remove
any monetary encumbrances affecting fee simple title to the Real Property
arising by, through or under Seller or Tenant, and capable of being discharged
by the payment of money (“Must Cure Liens”), whether or not objected to by
Buyer. The failure of Seller to deliver written notice electing to cure Buyer’s
Objections before expiration of the Due Diligence Period shall be deemed an
election by Seller not to cure Buyer’s Objections. Should Seller elect to
attempt to cure or remove Buyer’s Objections, Seller shall have until Close of
Escrow in which to accomplish the cure. If Seller elects, by written notice
given to Buyer (or is deemed to have elected, by not providing notice) not to
cure or remove any objection, then Buyer shall be entitled to either
(i) terminate this Agreement by notice given prior to the end of the Due
Diligence Period and obtain a refund of the Deposit, less the Independent
Consideration, or (ii) waive any objections that Seller has not elected to cure
and close this transaction as otherwise contemplated herein. If Buyer does not
terminate this Agreement on or before the expiration of the Due Diligence Period
in accordance with this Section 5.3, then Buyer shall have no right to terminate
this Agreement as a result of (i) the exceptions to title disclosed in the Title
Documents (except for the Must Cure Liens and those matters which Seller has
agreed in writing to cure) or those (ii) matters affecting title that are
reflected on the Survey. Any exceptions to title disclosed on the Title
Documents that are accepted or deemed accepted by Buyer pursuant to the terms of
this paragraph, including any endorsements or supplements to the Title Documents
issued prior to Close of Escrow, rights of Tenant under the Lease, and those
matters affecting title that are reflected on the Survey as of Close of Escrow,
shall be deemed “Permitted Exceptions”.

5.4. If any new matters appear on any updates to the Title Documents issued
after the Due Diligence Period then all of the provisions of this Section 5.3
shall apply thereto except: (1) the time for Buyer to object shall be five
(5) days after it receives said update (but in no event later than the Close of
Escrow); (2) the time for Seller to respond shall be five (5) days after it
receives Buyer’s notice of any objection (but in no event later than the Close
of Escrow); and (3) the time for Buyer to exercise to remedy shall be five
(5) days after receiving Seller’s written response (but in no event later than
the Close of Escrow). Seller must cure any later objection which is a Must Cure
Lien and may do so from the closing proceeds. In addition, the time periods
provided for in this Section 5.3 shall in no event extend the date of Close of
Escrow.



6.   Escrow.

6.1. Opening. Purchase and sale of the Property shall be consummated through an
escrow (the “Escrow”) to be opened with Escrow Holder within three (3) business
days following the Effective Date. This Agreement shall be considered the escrow
instructions between the parties, with such further consistent written
instructions as Escrow Holder shall reasonably require or the parties may
deliver in order to clarify Escrow Holder’s duties and responsibilities
hereunder. If any conflict exists between the terms and conditions of this
Agreement and any further Escrow instructions, the terms and conditions of this
Agreement shall control.

6.2. Close of Escrow. Escrow shall close at a mutually agreeable date (“Close of
Escrow”) within thirty (30) days after the expiration of the Due Diligence
Period (as such period may be extended pursuant to Paragraph 5.1 hereof).

              6.3.   Buyer Required to Deliver. Buyer shall deliver to Escrow
the following:
 
                 
 
           
 
    6.3.1.     In accordance with Paragraph 2, the Deposit;

6.3.2. On the day which is one (1) business day prior to the Close of Escrow,
the balance of the Purchase Price; provided, however that Buyer shall not be
required to deposit the balance of the Purchase Price into Escrow until Buyer
has been notified by Escrow Holder that (i) Seller has delivered to Escrow each
of the documents and instruments to be delivered by Seller in connection with
Buyer’s purchase of the Property, and (ii) Title Company has committed to issue
and deliver the Title Policy to Buyer;

6.3.3. On the day which is one (1) business day prior to the Close of Escrow,
the Closing Statement (as defined below) and such other documents as Escrow
Holder may reasonably require from Buyer in order to issue the Title Policy
and/or effectuate the transaction contemplated by this Agreement; and

6.3.4. On the day which is one (1) business day prior to the Close of Escrow, a
counterpart original of an Assignment and Assumption Agreement in the form
attached hereto as Exhibit B (the “Assignment Agreement”), duly executed by
Buyer accepting the assignment of and assuming all of Seller’s right, title and
interest in and to the Lease, Contracts and Permits from and after the Close of
Escrow on the terms set forth therein.

6.4. Seller Required to Deliver. On or before the Close of Escrow, Seller shall
deliver to Escrow (or to Buyer, if otherwise indicated below) the following:

6.4.1. A duly executed and acknowledged Special Warranty Deed, conveying fee
title to the Real Property, subject to the Permitted Exceptions, in favor of
Buyer;

6.4.2. A completed Certificate of Non-Foreign Status, duly executed by Seller
under penalty of perjury;

6.4.3. Intentionally omitted;

6.4.4. A Bill of Sale, for the Personal Property, if any, in favor of Buyer and
duly executed by Seller;

6.4.5. The Closing Statement and such other documents as Escrow Holder may
require from Seller in order to issue the Title Policy (but not including any
extended coverage under the Title Policy or any endorsements to either the
owner’s or the mortgagee’s title policy requested by Buyer or Buyer’s lender)
and/or effectuate the transaction contemplated by this Agreement;

6.4.6. A counterpart original of the Assignment Agreement duly executed by
Seller, assigning all of Seller’s right, title and interest in and to the Lease,
Contracts (to the extent not required to be terminated hereunder) and Permits to
Buyer from and after the Close of Escrow;

6.4.7. To Buyer, if any, all keys to all buildings and other improvements
located on the Real Property, combinations to any safes thereon, and security
devices therein in Seller’s possession;

6.4.8. A letter from Seller addressed to Tenant informing Tenant of the change
in ownership as set forth in this Agreement. Such letter shall be delivered to
Escrow Holder with instructions to forward the letter to Tenant immediately
after the Close of Escrow. The costs of sending the notice shall be shared
equally by Buyer and Seller.

6.4.9. To Buyer, the original Lease, or, if not in Seller’s possession, a copy
thereof; and

6.4.10. To Buyer, the Tenant file(s) maintained by Seller (including
correspondence).

              6.5.   Buyer’s Costs. Buyer shall pay the following:
 
                 
 
           
 
    6.5.1.     One-half (1/2) of Escrow Holder’s fee, costs and expenses;

6.5.2. The costs of recording the deed, deed of trust and any other loan
documents, and any fees associated with financing the Purchase Price;

6.5.3. All other costs customarily borne by purchasers of real property in
Harris County, Texas, which costs are not being paid by Seller in accordance
with Paragraph 3 of this Agreement;

6.5.4. Buyer’s portion of the Survey cost (if any) in accordance with
Paragraph 3 of this Agreement;

             
 
    6.5.5.     Buyer’s own attorney fees.
 
            6.6.   Seller’s Costs. Seller shall pay the following:
 
                 
 
           
 
  6.6.1.
6.6.2.   One-half (1/2) of Escrow Holder’s fees, costs and expenses;
Preparation of the deed and any transfer tax;

6.6.3. The cost of recording any documents associated with curing any Must Cure
Liens or any other Title Defects which Seller agreed to cure;

6.6.4. Title Company premium for the Title Policy;

6.6.5. Seller’s portion of the Survey cost (if any) in accordance with
Paragraph 3 of this Agreement;

6.6.6. All other costs customarily borne by sellers of real property in Harris
County, Texas; and

6.6.7. Seller’s own attorney fees.



  6.7.   Prorations.

6.7.1. Items to be Prorated. The following shall be prorated between Seller and
Buyer as of the Close of Escrow, as provided below, with Buyer being deemed the
owner of the Property as of the Close of Escrow:

(a) Taxes and Assessments. All non-delinquent real property taxes, assessments
and other governmental impositions of any kind or nature, including, without
limitation, any special assessments or similar charges (collectively, “Taxes”),
which relate to the tax year within which the Close of Escrow occurs shall not
be prorated, and shall be assumed in their entirety by Buyer. In no event shall
Seller be charged with or be responsible for any increase in the taxes or
assessments on the Property resulting from the sale of the Property or from any
improvements made or leases entered into after the Close of Escrow.

(b) Rents. Buyer will receive a credit at the Close of Escrow for all rents
collected by Seller prior to the Close of Escrow and allocable to the period
from and after the Close of Escrow based upon the actual number of days in the
month. No credit shall be given Seller for accrued and unpaid rent or any other
non-current sums due from Tenant until these sums are paid, and Seller shall
retain the right to collect any such rent provided Seller does not sue to evict
any tenants or terminate the Lease. Buyer shall cooperate with Seller after the
Close of Escrow to collect any rent under the Lease which has accrued as of the
Close of Escrow; provided, however, Buyer shall not be obligated to sue Tenant
or exercise any legal remedies under the Lease or to incur any expense over and
above its own regular collection expenses. All payments collected from Tenant
after Close of Escrow shall first be applied to the month in which the Close of
Escrow occurs, then to any rent due to Buyer for the period after the Close of
Escrow and finally to any rent due to Seller for the period prior to the Close
of Escrow; provided, however, notwithstanding the foregoing, if Seller collects
any payments from Tenant after the Close of Escrow through its own collection
efforts, Seller may first apply such payments to rent due Seller for the period
prior to the Close of Escrow. Buyer and Seller agree to promptly pay any and all
amounts collected hereunder to the party to whom such amounts are owed in
accordance with the provisions hereof. Notwithstanding anything herein to the
contrary, if Seller pays a Must Cure Lien arising by, through or under Tenant,
Seller shall retain all rights to collect such amount from Tenant.

(c) Expenses. All remaining bills and expenses of every nature relating to the
Property, including those for labor, materials, utilities, services, and capital
improvements incurred by Seller for the period ending on the day immediately
preceding the Close of Escrow shall be paid by Seller, (i) except for any such
expenses incurred by or at the direction of Buyer in connection with Buyer’s
Inspections, all of which expenses incurred by or at the direction of Buyer
shall be paid by Buyer and (ii) except to the extent such expenses are payable
by Tenant on a annual basis after Close of Escrow, in which event such expenses
shall not be prorated and shall be assumed in their entirety by Buyer. All
expenses or costs arising or incurred on or after the Close of Escrow for the
Property shall be paid by Buyer.

(d) Contracts. Amounts payable under any Contracts with third parties which are
assigned to Buyer pursuant to terms of this Agreement shall be prorated as of
the Close of Escrow. Seller shall be responsible for all costs of such assigned
Contracts ending on the day immediately preceding the Close of Escrow, and Buyer
shall be responsible for all such costs of such assigned Contracts from and
after the Close of Escrow. Buyer shall reimburse Seller for its prorata cost of
such assigned Contracts which continue from and after the Close of Escrow and
for which Seller has prepaid portions of the expenses. Seller shall reimburse
Buyer for the prorata cost of such assigned Contracts which continue from and
after the Close of Escrow and for which Buyer shall receive and be obligated to
pay the bills after the Close of Escrow.

(e) Security Deposits; Prepaid Rents. Prepaid rentals and other tenant charges
and security deposits (including any portion thereof which may be designated as
prepaid rent) under the Lease, if and to the extent that such deposits are in
Seller’s actual possession or control and have not been otherwise applied by
Seller to any obligations of Tenant under the Lease, shall be credited against
the Purchase Price, and upon the Close of Escrow, Buyer shall assume full
responsibility for all security deposits to be refunded to the Tenant under the
Lease (to the extent the same are required to be refunded by the terms of the
Lease or applicable). If any security deposits are in the form of letters of
credit or other financial instruments (the “Non-Cash Security Deposits”), Seller
will, at the Close of Escrow use commercially reasonable efforts to cause Buyer
to be named as beneficiary under the Non-Cash Security Deposits. Buyer will not
receive a credit against the Purchase Price for such Non-Cash Security Deposits.
If Buyer cannot be named the beneficiary under the Non-Cash Security Deposits as
of the Close of Escrow, Seller shall, if necessary as a result of a default by
Tenant under the Lease, cooperate with Buyer to make a demand to draw on the
Non-Cash Security Deposit.

(f) Intentionally Omitted.

(g) Intentionally Omitted

6.7.2. Calculation; Reproration. Escrow Holder shall prepare and deliver to
Buyer no later than five (5) days prior to the Close of Escrow an estimated
closing statement which shall set forth the costs payable under subsections 6.5
and 6.6 and the prorations and credits provided for in this section and
subsection 6.7.1 and elsewhere in this Agreement. Any item which cannot be
finally prorated because of the unavailability of information shall be
tentatively prorated on the basis of the best data then available and adjusted
when the information is available in accordance with this subparagraph. Buyer
shall notify Seller within two (2) days after its receipt of such estimated
closing statement of any items which Buyer disputes, and the parties shall
attempt in good faith to reconcile any differences not later than one (1) day
before the Close of Escrow. The estimated closing statement as adjusted as
aforesaid, if applicable, and approved in writing by the parties (which shall
not be withheld if prepared in accordance with this Agreement) shall be referred
to herein as the “Closing Statement”. If the prorations and credits made under
the Closing Statement shall prove to be incorrect or incomplete for any reason,
then either party shall be entitled to an adjustment to correct the same;
provided, however, that any adjustment shall be made, if at all, within sixty
(60) days after the Close of Escrow (except with respect to maintenance charges
and Taxes payable by Tenant under the Lease, in which case such adjustment shall
be made within thirty (30) days after the information necessary to perform such
adjustment is available), and if a party fails to request an adjustment to the
Closing Statement by a written notice delivered to the other party within the
applicable period set forth above (such notice to specify in reasonable detail
the items within the Closing Statement that such party desires to adjust and the
reasons for such adjustment), then the prorations and credits set forth in the
Closing Statement shall be binding and conclusive against such party.

6.7.3. Items Not Prorated. Seller and Buyer agree that (a) none of the insurance
policies relating to the Property will be assigned to Buyer and Buyer shall be
responsible for arranging for its own insurance as of the Close of Escrow;
(b) utilities, including telephone, electricity, water and gas are paid directly
by Tenant to the applicable utility provider; and (c) Taxes are payable by
Tenant on an annual basis when due. Accordingly, there will be no prorations for
insurance, utilities or Taxes.

6.7.4. Intentionally Omitted.

6.7.5. Lease Commissions and Tenant Improvement Costs. Except as otherwise
provided herein, all unpaid lease commissions and tenant improvement costs
incurred by Seller in connection with the current term of the Lease shall be the
responsibility of Seller and shall be paid or credited to Buyer at the Close of
Escrow. All lease commissions and tenant improvement costs relating to new
leases entered into after Close of Escrow, or associated with currently existing
or hereafter created renewal, expansion or refusal rights of Tenant under the
Lease shall be assumed by and shall be the responsibility of Buyer.



  6.7.6.   Survival. This Paragraph 6.7 shall survive the Close of Escrow.

6.8. Determination of Dates of Performance. Promptly after delivery to Buyer of
the Title Documents, Escrow Holder shall prepare and deliver to Buyer and Seller
a schedule which shall state each of the following dates:

     
6.8.1.
6.8.2.
6.8.3.
  The Effective Date;
The date of receipt of the Title Documents and the Survey by Buyer;
The Delivery Date pursuant to Paragraph 4.1;

6.8.4. The date by which the Inspections, Due Diligence Items, Title Documents
and Survey must be approved by Buyer pursuant to Paragraph 5;

6.8.5. The date by which the amounts described in Paragraph 2 must be deposited
by Buyer, for which determination Escrow Holder shall assume satisfaction of the
condition expressed in Paragraph 2 on the last date stated for its satisfaction;
and

6.8.6. The date of the Close of Escrow pursuant to Paragraph 6.2.



7.0   Seller Representations, Warranties, and Covenants.

7.1 Representations and Warranties. Seller hereby represents and warrants as of
the date hereof and as of the Close of Escrow by appropriate certificate to
Buyer as follows:

7.1.1. Seller is a limited liability partnership duly formed and validly
existing under the laws of the State of Texas. Seller has full power and
authority to enter into this Agreement, to perform this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and all documents contemplated hereby by Seller
have been duly and validly authorized by all necessary action on the part of
Seller and all required consents and approvals have been duly obtained and will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any indenture, agreement or instrument to which Seller is a party
or otherwise bound. This Agreement is a legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.

7.1.2. Seller has indefeasible fee simple title to the Real Property, subject to
the Permitted Exceptions and the Must Cure Liens. To Seller’s knowledge, except
as may be disclosed in the Title Documents or the Due Diligence Items, there are
no outstanding rights of first refusal, rights of reverter or options relating
to the Real Property or any interest therein.

7.1.3. Seller is not a “foreign person” within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended (the “Code”).

7.1.4. There are no on-site employees of Seller at the Real Property, and
following the Close of Escrow, Buyer shall have no obligation to employ or
continue to employ any individual employed by Seller or its affiliates in
connection with the Real Property.

7.1.5. To Seller’s knowledge, there are no actions, suits or proceedings pending
or threatened against Seller and affecting any portion of the Real Property, at
law or in equity, or before or by any federal, state, municipal, or other
governmental court, department, commission, board, bureau, agency, or
instrumentality, domestic or foreign.

7.1.6. Seller has not received any notice of any violations of any ordinance,
regulation, law, or statute of any governmental agency pertaining to the Real
Property or any portion thereof which have not been remedied.

7.1.7. To Seller’s knowledge there are no unpaid bills, claims, or liens in
connection with any construction or repair of the Real Property by Seller except
for those that will be paid in the ordinary course of business prior to the
Close of Escrow or which have been bonded over.

7.1.8. There are no leases, subleases, licenses, occupancies or tenancies in
effect pertaining to any portion of the Real Property and claiming by, through
or under Seller, other than the Lease. Tenant has no options or rights to renew,
extend or terminate the Lease or expand the Lease premises, except as shown in
the Lease. No brokerage commission or similar fee is due or unpaid by Seller
with respect to the Lease, and there are no written or oral agreements that will
obligate Buyer, as Seller’s assignee, to pay any such commission or fee under
the Lease. The Lease and any guaranties thereof are in full force and effect. To
Seller’s knowledge, neither Seller nor Tenant is in default under the Lease.

7.1.9. To Seller’s knowledge, there are no presently pending or contemplated
proceedings to condemn the Real Property or any part of it.

7.1.10. Except for the Lease and the Contracts or as otherwise set forth in the
Due Diligence Items or the Title Documents, there are no agreements or other
obligations granting any rights to use the Real Property. To Seller’s knowledge,
there is no material default under any of the Contracts by Seller or the other
parties thereto.

7.1.11. Except as disclosed in the Due Diligence Items, Seller has no knowledge
of nor has received any written notice of violation issued pursuant to any
environmental law with respect to the Real Property or any use or condition
thereof. Except as disclosed in the Due Diligence Items, to Seller’s knowledge,
there are no above-ground or underground storage tanks located on the Real
Property.

7.1.12. To Seller’s knowledge, except as disclosed in the Due Diligence Items,
there has been no release of any regulated hazardous substance onto or under the
Real Property that affects the Real Property in quantities or concentrations
that require removal or remediation in accordance with applicable law, except
for hazardous substances used in the operation of Tenant’s medical business. To
Seller’s knowledge, except as disclosed in the Due Diligence Items, Seller has
not received any notice or citation for noncompliance with respect to any
environmental requirements of state, local or federal law including, but not
limited to, the Comprehensive Environmental Response Compensation and Liability
Act of 1980, U.S.C. 9601 et seq.

As used herein, the expression “to the best knowledge of Seller” or “to Seller’s
knowledge,” or words of similar import, shall refer exclusively to matters
within the current, actual, conscious knowledge of George M. Lee and shall not
be construed to impose upon Seller or such person any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains or
impose upon such person any liability or personal responsibility whatsoever
hereunder.

Seller will deliver to Buyer a certificate at Close of Escrow pursuant to which
Seller will reaffirm the foregoing representations and warranties as of the date
of Close of Escrow, provided that such certificate may reflect any changes to
such representations and warranties of which Seller has become aware prior to
Close of Escrow. In the event that such certificate or the estoppel certificate
delivered to Buyer pursuant to Section 9.1.5 indicates any material changes to
the representations and warranties of Seller as of the date hereof not resulting
from a breach of this Agreement by Seller, Seller will not be deemed in default
hereunder and Buyer’s sole remedy will be to terminate this Agreement whereupon
Escrow Holder will return the Deposit to Buyer and both parties will be relieved
of any further obligations hereunder, except for those obligations which
expressly survive any termination hereof. Provided, however, if any of such
representations or warranties were not true as of the date hereof, or if any of
the changes thereto are the result of a breach by Seller of its covenants and
agreements under this Agreement, then in addition to terminating this Agreement,
Buyer will be entitled to obtain actual damages from Seller in an amount equal
to Buyer’s reasonable out-of-pocket expenses incurred in connection with the
transaction evidenced by, and the negotiation of, this Agreement (including
attorneys fees), and investigating the Property, not exceeding $10,000. In the
event such certificate does indicate any such changes and Buyer does not elect
to terminate this Agreement, the representations and warranties made by Seller
to Buyer pursuant to this Agreement as of the date of Close of Escrow will be
deemed made subject to any such changes reflected in such certificate.

7.2. Survival. The foregoing representations and warranties of Seller shall
survive the Close of Escrow for a period of one year and shall not be merged as
of the date of the Close of Escrow hereunder. No claim made after the Close of
Escrow for a breach of any representation or warranty of Seller shall be
actionable or payable if the breach in question results from or is based on a
condition, state of facts or other matter which was actually known to Buyer
prior to Close of Escrow. Seller shall have no liability to Buyer for a breach
of any representation or warranty: (i) unless the valid claims for all such
breaches collectively aggregate more than TEN THOUSAND DOLLARS ($10,000.00), in
which event the full amount of such valid claims shall be actionable, up to the
Cap (as hereinafter defined), and (ii) unless written notice containing a
description of the specific nature of such breach shall have been given by Buyer
to Seller by the first anniversary of the Close of Escrow. Any suit by Buyer for
any breach by Seller of any representation, warranty or covenant contained
herein must be filed on or before the first anniversary of the Close of Escrow
or shall be forever barred. As used herein, the term “Cap” shall mean the total
aggregate amount of ONE HUNDRED THOUSAND DOLLARS ($100,000.00).

7.3. Covenants of Seller. Seller hereby covenants from and after the Effective
Date as follows:

7.3.1. To cause to be in force fire and extended coverage insurance upon the
Real Property, and public liability insurance with respect to damage or injury
to persons or property occurring on the Real Property in at least such amounts,
and with the same deductibles, as are maintained by Seller on the date hereof,
if any.

7.3.2. To take no action which would make any representation or warranty made by
Seller under this Agreement untrue or misleading.

7.3.3. To not enter into any new lease with respect to the Real Property,
without Buyer’s prior written consent, which shall not be unreasonably withheld.
Exercise of a mandatory renewal option shall not be considered a new lease. To
the extent specifically disclosed to Buyer in connection with any request for
approval, any brokerage commission and the cost of Tenant improvements or other
allowances payable with respect to a new Lease shall be prorated between Buyer
and Seller in accordance with their respective periods of ownership as it bears
to the primary term of the new Lease. Further, Seller will not modify or cancel
any existing Lease covering space in the Real Property without first obtaining
the written consent of Buyer which shall not be unreasonably withheld. Buyer
shall have five (5) business days following receipt of a request for any consent
pursuant to this paragraph in which to approve or disapprove of any new Lease or
any modification or cancellation of any existing Lease. Failure to respond in
writing within said time period shall be deemed to be consent. Seller’s
execution of a new lease or modification or cancellation of an existing Lease
following Buyer’s reasonable refusal to consent thereto shall constitute a
default hereunder.

7.3.4. To not voluntarily sell, assign, or convey any right, title, or interest
whatsoever in or to the Real Property, or create or permit to attach any lien,
security interest, easement, or encumbrance affecting the Real Property (other
than the Permitted Exceptions).

7.3.5. To not, without Buyer’s written approval, (a) amend or waive any right
under any Contract, or (b) enter into any service, operating or maintenance
agreement affecting the Real Property that would survive the Close of Escrow and
be terminable on more than thirty (30) days notice.

7.3.6. To fully and timely comply with all material obligations to be performed
by Seller under the Lease and Contracts, and all Permits, licenses, governmental
approvals and laws, regulations and orders applicable to the Real Property.

7.3.7. To provide Buyer with copies of (a) any default letters sent to or
received from Tenant and, (b) any copies of correspondence received from Tenant
that it is discontinuing operations at the Property or seeking to re-negotiate
its lease and (c) notices of bankruptcy filings received with respect to Tenant.

7.3.8. To use diligent efforts to obtain a subordination, attornment and
non-disturbance agreement and estoppel certificate from the Tenant, on the form
provided by Buyer.

7.3.9. To terminate prior to Closing any management agreements and/or leasing
brokerage agreements to which Seller is a party that exist on the Property as of
the Effective Date.

7.3.10. To operate the Real Property from and after the date hereof in
substantially the same manner as on the Effective Date.

8. Buyer Representations and Warranties. Buyer hereby represents and warrants to
Seller as of the date hereof and as of the Close of Escrow by appropriate
certificate as follows: Buyer is a limited liability company duly organized and
validly existing under the laws of the Commonwealth of Virginia. Buyer has full
power and authority to enter into this Agreement, to perform this Agreement and
to consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and all documents contemplated hereby by Buyer
have been duly and validly authorized by all necessary action on the part of
Buyer and all required consents and approvals have been duly obtained and will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any indenture, agreement or instrument to which Buyer is a party
or otherwise bound. This Agreement is a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.



9.   Conditions Precedent to the Close of Escrow.

9.1. Conditions Precedent. The obligations of Buyer to purchase the Property
pursuant to this Agreement shall, at the option of Buyer, be subject to the
following conditions precedent:

9.1.1. Seller shall have delivered the certificate reaffirming its
representations and warranties as set forth in Section 7.1.

9.1.2. Tenant shall not be in default under the Lease nor shall Tenant have
given notice that it is discontinuing operations at the Real Property nor shall
Tenant have filed bankruptcy or sought any similar debtor protective measure or
be the subject of an involuntary bankruptcy.

9.1.3. Buyer shall have received, no later than the Close of Escrow, an estoppel
certificate on a form provided by (or otherwise approved by) Buyer or in the
form required under the Lease (“Conforming Estoppel”) and a subordination,
nondisturbance and attornment agreement on a form provided by (or otherwise
approved by) Buyer or in the form required under the Lease (“Conforming SNDA”)
from the Tenant. Buyer shall notify Seller within five (5) business days
following receipt of a copy of any executed estoppel certificate and/or
subordination, nondisturbance and attornment agreement (but not later than the
Close of Escrow) of Buyer’s approval or disapproval and the basis of such
disapproval, if disapproved; provided that, if Buyer does not notify Seller of
its disapproval within such period, such estoppel certificate will be deemed a
Conforming Estoppel and/or such subordination, nondisturbance and attornment
agreement will be deemed a Conforming SNDA. If Buyer does not receive a
Conforming Estoppel and/or a Conforming SNDA prior to the Close of Escrow, Buyer
shall have the right to terminate this Agreement and to obtain a refund of the
Deposit without any further action required by any party, and neither party
shall have any further obligation to the other, except as otherwise expressly
provided herein.

9.1.4. Buyer shall have until expiration of the Due Diligence Period to enter
into a purchase agreement giving Buyer the right to purchase that certain parcel
more commonly known as “Triumph Hospital Northwest” (located at 205 Hollow Tree
Lane, Houston, TX 77090). If Buyer, or an affiliate of Buyer, has not entered
into such agreement, Buyer may terminate this Agreement by notice to Seller
prior to expiration of the Due Diligence Period and obtain a refund of the
Deposit without any further action required by any party, and neither party
shall have any further obligation to the other, except as otherwise expressly
provided herein.

9.1.5. The building constituting an improvement on the Real Property shall be in
substantially the same physical condition as it was at the end of the Due
Diligence Period, reasonable wear and tear excepted.

9.2. Effect of Failure. If Buyer notifies Seller of a failure to satisfy the
conditions precedent set forth in this Paragraph 9, Seller may, within five
(5) days after receipt of Buyer’s notice, agree to satisfy the condition by
written notice to Buyer, and Buyer shall thereupon be obligated to close the
transaction provided (a) Seller so satisfies such condition and (b) no such
right to cure shall extend the Close of Escrow. If Seller fails to agree to cure
or fails to cure such condition by the Close of Escrow, this Agreement shall be
automatically terminated, the Deposit shall be returned to Buyer without any
further action required from either party and neither party shall have any
continuing obligations hereunder; provided, however, if such failure constitutes
a breach or default of its covenants, representations or warranties Seller shall
remain liable for such breach or default as otherwise set forth in this
Agreement.

10. Damage or Destruction Prior to the Close of Escrow. In the event that the
Real Property should be materially damaged by any casualty prior to the Close of
Escrow, then Seller shall promptly provide Buyer with written notice of such
casualty, and Buyer may in its discretion either (i) elect to terminate this
Agreement, in which case the Deposit shall be returned to Buyer without any
further action required from either party and neither party shall have any
further obligation to the other except as otherwise set forth herein, or
(ii) proceed to the Close of Escrow in which event any insurance proceeds
covering such damage not repaired by Seller shall be assigned to Purchaser at
Close of Escrow, and the Purchase Price will be credited with the cash amount of
any associated deductible and the amount of any uninsured loss. For purposes
hereof, “material” shall be deemed to mean any damage which Seller is obligated
under the Lease to repair and which will (i) cost more than $500,000.00 to
replace and/or repair, or (ii) result in the right of Tenant to cancel the
Lease. Any notice required to terminate this Agreement pursuant to this
Paragraph shall be delivered no later than thirty (30) days following Buyer’s
receipt of Seller’s notice of such casualty.

11. Eminent Domain. If, before the Close of Escrow, proceedings are commenced
for the taking by exercise of the power of eminent domain of all or a material
part of the Real Property, Buyer may either (i) by giving written notice to
Seller within thirty (30) days after Seller gives notice of the commencement of
such proceedings to Buyer, to terminate this Agreement, in which event this
Agreement shall automatically terminate, the Deposit shall be returned to Buyer
without any further action required from either party and neither party shall
have any continuing obligations hereunder except as expressly provided herein,
or (ii) proceed to closing and, on the Close of Escrow, the condemnation award
(or, if not theretofore received, the right to receive such portion of the
award) payable on account of the taking shall be assigned, or paid to, Buyer.
Seller shall give written notice to Buyer within three (3) business days after
Seller’s receiving notice of the commencement of any proceedings for the taking
by exercise of the power of eminent domain of all or any part of the Real
Property. The foregoing notwithstanding, if the taking results in the
cancellation of the Lease, Buyer shall have the option to terminate this
Agreement as provided above in this Section 11.

12. Notices. All notices, demands, or other communications of any type given by
any party hereunder, whether required by this Agreement or in any way related to
the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Paragraph. All notices shall be
in writing and delivered to the person to whom the notice is directed, either
(a) in person, (b) by telecopy or (c) by a nationally recognized overnight
delivery courier. Notices delivered in person shall be deemed received upon
delivery or refusal thereof; notices delivered by telecopy shall be deemed
received upon receipt of confirmation of transmission; and notices delivered by
overnight courier shall be deemed received on the business day following
transmission. Notices shall be given to the following addresses:

         
For Seller:
  First Colony Investments, L.L.P.

 
  Attn: George Lee

 
  5353 West Alabama St., # 610
 
  Houston, Texas 77056

 
    (713) 290-1234  
 
  (713) 290-8843 Fax
With a copy to:
  Matthew T. Hagan

 
  1180 Galleria Financial Center
 
  5075 Westheimer Road
 
  Houston, Texas 77056

 
    (713) 850-9000  
 
  (713) 850-1330 Fax
For Buyer:
  Triple Net Properties, LLC

 
  Attn: Danny Prosky

 
  1551 N. Tustin Avenue, Suite 200
 
  Santa Ana, CA 92705

 
    (714) 667-8252  
 
  (714) 667-6816 Fax
With a copy to:
  Triple Net Properties, LLC

 
  Attn: Theresa Hutton

 
  1551 N. Tustin Avenue, Suite 200
 
  Santa Ana, CA 92705

 
    (714) 667-8252  
 
  (714) 667-6816 Fax
And a copy to:
  Joseph J. McQuade, Esquire

 
  Hirschler Fleischer

 
  2100 E. Cary Street
 
  Richmond, VA 23223-7078

 
    (804) 771-9522  
 
  (804) 644-0957 Fax
For Escrow Holder:
  LandAmerica Title Company


1920 Main Street
12th Floor
Irvine, California 92614
Attn: Gale Hunt
(949) 930-9307



13.   Remedies.

13.1. Defaults by Seller. If there is any default by Seller under this
Agreement, which continues following notice to Seller and seven (7) days
thereafter during which period Seller may cure the default, Buyer may at its
option, either (a) declare this Agreement terminated in which case the Deposit
shall be returned to Buyer without any further action required from either
party, plus reimbursement of Buyer’s out of pocket expenses not to exceed
$100,000, as its sole and exclusive remedy, or (b) treat the Agreement as being
in full force and effect and bring an action against Seller for specific
performance, as its sole and exclusive remedy. The foregoing notwithstanding, no
right to cure shall extend the Close of Escrow.

13.2. Defaults by Buyer. If there is any default by Buyer under this Agreement,
which continues following notice to Buyer and seven (7) days thereafter, during
which period Buyer may cure the default, Seller may, as its sole remedy, declare
this Agreement terminated, in which case the Deposit shall be paid to Seller as
liquidated damages, and not as a penalty, and each party shall thereupon be
relieved of all further obligations and liabilities, except any which survive
termination. The parties agree that Seller will suffer damages in the event of
Buyer’s default on its obligations. Although the amount of such damages at this
time is difficult or impossible to determine, the parties agree that the amount
of the earnest money is a reasonable estimate of Seller’s loss in the event of
Buyer’s default under this Agreement. The foregoing notwithstanding, no right to
cure shall extend the Close of Escrow.

If this Agreement is terminated due to the default of Buyer hereunder, Buyer
shall, in addition, deliver to Seller, at no cost to Seller, the Due Diligence
Items.

14. Assignment. Buyer may not assign any of its rights and obligations under
this Agreement without the prior written consent of Seller; provided, however,
that Buyer may, following the Due Diligence Period, assign its interest in this
Agreement to any entity, the managing member or general partner of which, is
controlled directly or indirectly by Buyer so long as Seller is advised of such
assignment not less than two (2) business days prior to the Close of Escrow,
accompanied by reasonably satisfactory evidence of such control. Buyer hereby
agrees that any assignment by Buyer in contravention of this provision shall be
void ab initio and shall not relieve Buyer of any of its obligations and
liabilities hereunder.

15. Interpretation and Applicable Law. This Agreement shall be construed and
interpreted in accordance with the laws of the State where the Real Property is
located, without regard to principles of conflict of laws. Where required for
proper interpretation, words in the singular shall include the plural; the
masculine gender shall include the neuter and the feminine, and vice versa. The
terms “successors and assigns” shall include the heirs, administrators,
executors, successors, and permitted assigns, as applicable, of any party
hereto. If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Agreement;
and, the remaining provisions of this Agreement shall remain in full force and
effect and shall not be affected by such illegal, invalid or unenforceable
provision or by its severance from this Agreement.

16. Amendment. This Agreement may not be modified or amended, except by an
agreement in writing signed by the parties. The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.

17. Attorney’s Fees. If it becomes necessary for either party to file a suit to
enforce this Agreement or any provisions contained herein, the prevailing party
shall be entitled to recover, in addition to all other remedies or damages,
reasonable attorneys’ fees and costs of court incurred in such suit.

18. Entire Agreement; Survival. This Agreement (and the items to be furnished in
accordance herewith) constitutes the entire agreement between the parties
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements and understandings of the parties in connection
therewith. No representation, warranty, covenant, agreement, or condition not
expressed in this Agreement shall be binding upon the parties hereto nor shall
affect or be effective to interpret, change, or restrict the provisions of this
Agreement. The obligations of the parties hereunder and all other provisions of
this Agreement shall survive the Close of Escrow or earlier termination of this
Agreement, except as expressly limited herein.

19. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, all of which when taken together shall constitute the
entire agreement of the parties. In order to expedite the transaction
contemplated herein, facsimile signatures may be used in place of original
signatures on this Agreement. Seller and Purchaser intend to be bound by the
signatures on the facsimile document, and are aware that the other party will
rely on the facsimile signatures, and hereby waive any defenses to the
enforcement of the terms of this Agreement based upon the form of signature. If
facsimile signatures are delivered, Seller and Purchaser will each forward
original counterpart signatures to the other promptly after delivery of the
facsimile signatures as set forth herein.

20. Acceptance. Time is of the essence of this Agreement. If the final date of
any period falls upon a Saturday, Sunday, or legal holiday under the Federal law
or laws of the States of Texas or California, then in such event the expiration
date of such period shall be extended to the next day which is not a Saturday,
Sunday, or legal holiday under Federal law or the laws of the States of Texas or
California.

21. Real Estate Commission. Seller and Buyer each represent and warrant to the
other that neither Seller nor Buyer has contacted or entered into any agreement
with any real estate broker, agent, finder or any other party in connection with
this transaction other than Harry Hagendorf dba Sperry Van Ness (“Broker”), and
that neither party has taken any action which would result in any real estate
broker’s, finder’s or other fees or commissions being due and payable to any
party with respect to the transaction contemplated hereby other than to Broker.
Seller agrees to pay a commission to Broker pursuant to a separate agreement.
Each party hereby indemnifies and agrees to hold the other party harmless from
any loss, liability, damage, cost, or expense (including reasonable attorneys’
fees) resulting to the other party by reason of a breach of the representation
and warranty made by such party in this Paragraph.

22. Cooperation with S-X 3-14 Audit. The Seller acknowledges that Buyer shall
have the right to assign all of its rights, title and interest in and to this
Agreement.  The assignee may be a publicly registered company (“Registered
Company”) promoted by the Buyer.  The Seller acknowledges that it has been
advised that if the assignee is a Registered Company, the assignee is required
to make certain filings with the Securities and Exchange Commission (the “SEC
Filings”) that relate to the most recent pre-acquisition fiscal year (the
“Audited Year”) and the current fiscal year through the date of acquisition (the
“stub period”) for the Property. To assist the assignee in preparing the SEC
Filings, the Seller agrees to provide the assignee with the following, without
representation or warranty as to accuracy or completeness, except as provided in
Section 22.12, to the extent such information or documents concerning the
Property exist and are in Seller’s possession or control:



  22.1.   Access to Seller’s bank statements for the Audited year and stub
period;

22.2. Rent roll as of the end of the Audited Year and stub period in the form
provided to the Buyer in Section 4.1.4 herein;

22.3. Operating statements of the Seller for the Audited Year and stub period in
the form provided to the Buyer in Section 4.1.10 herein;



  22.4.   Access to the general ledger of Seller for the Audited Year and stub
period;

22.5. Cash receipts schedule of Seller for each month in the Audited Year and
stub period;

22.6. Access to invoices for expenses and capital improvements paid by Seller or
Tenant in the Audited Year and stub period;



  22.7.   Accounts payable ledger and accrued expense reconciliations of Seller;

22.8. Check register of Seller for the 3-months following the Audited Year and
stub period;



  22.9.   Leases and 5-year lease schedules;



  22.10.   Copies of all insurance documentation for the Audited Year and stub
period;

22.11. Copies of Seller’s accounts receivable aging as of the end of the Audited
Year and stub period along with an explanation for all accounts over 30 days
past due as of the end of the Audited Year and stub period; and

22.12. Representation letter in the form attached hereto as Exhibit C signed by
Seller or its accountant. A breach of the representations contained in the
representation letter shall be subject to the limitations contained in
Section 7.2 herein.

The provisions of this Paragraph shall survive Settlement.

23. §1031 Exchange. Buyer and Seller acknowledge that in connection with the
Close of Escrow of the transaction which is the subject of this Agreement,
either party may be participating in and/or consummating a tax-deferred like
kind exchange of property under Section 1031 of the Internal Revenue Code of
1986, as amended. The other party agrees to reasonably cooperate with the
exchanging party and to execute all documents reasonably necessary to accomplish
such exchange, provided that the other party’s obligations and liabilities upon
consummation of such exchange do not exceed its obligations under this
Agreement, the time periods set forth herein are not extended or shortened, and
that the exchanging party shall hold the cooperating party harmless from any
claims, liabilities and costs arising from such exchange in excess of the
cooperating party’s obligations under this Agreement.

24. No Representations; AS IS.

Except as expressly set forth herein or under any instrument delivered by Seller
to Buyer at Close of Escrow or called for herein or called for in any of the
instruments attached as exhibits hereto, (i) SELLER MAKES NO WARRANTIES OR
REPRESENTATIONS of any kind or character, express or implied, with respect to
the Property, its physical condition, income to be derived therefrom or expenses
to be incurred with respect thereto, or with respect to information or documents
previously furnished to Buyer or furnished to Buyer pursuant to this Agreement,
or with respect to Seller’s obligations or any other matter or thing relating to
or affecting the same, and (ii) there are no oral agreements, warranties or
representations collateral to or affecting the Property. Notwithstanding
anything contained herein to the contrary, this Section shall survive the Close
of Escrow or any termination of this Agreement.

BUYER ACKNOWLEDGES THAT THE CONVEYANCE OF THE PROPERTY IS SPECIFICALLY MADE “AS
IS” AND “WHERE IS,” WITHOUT ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED (EXCEPT ANY EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
AGREEMENT OR THE DEED OR OTHER DOCUMENTS DELIVERED AT CLOSE OF ESCROW),
INCLUDING IMPLIED WARRANTIES OF FITNESS FOR ANY PARTICULAR PURPOSE OR
MERCHANTABILITY OR ANY OTHER WARRANTIES WHATSOEVER.

BUYER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR UNDER
ANY INSTRUMENT DELIVERED BY SELLER TO BUYER AT CLOSE OF ESCROW, (A) NEITHER
SELLER NOR ANY OF ITS AGENTS HAVE MADE, AND SPECIFICALLY NEGATE AND DISCLAIM,
ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, OF, AS TO, CONCERNING, OR WITH RESPECT TO, (i) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER,
SOIL AND GEOLOGY, (ii) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL
ACTIVITIES AND USES WHICH MAY BE CONDUCTED THEREON, (iii) THE COMPLIANCE OF OR
BY THE PROPERTY WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY, (iv) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY, OR (v) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY, AND (B) NEITHER
SELLER NOR ANY OF ITS AGENTS HAVE MADE, AND SPECIFICALLY NEGATE AND DISCLAIM,
ANY REPRESENTATIONS OR WARRANTIES REGARDING COMPLIANCE OF THE PROPERTY WITH ANY
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS, INCLUDING THOSE PERTAINING TO SOLID WASTE, AS DEFINED BY THE
U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., PART 261, OR THE
DISPOSAL OR EXISTENCE, IN OR ON THE PROPERTY, OF ANY HAZARDOUS SUBSTANCES, AS
DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY
ACT OF 1980, AS AMENDED, AND THE REGULATIONS PROMULGATED THEREUNDER. BUYER SHALL
RELY SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY SELLER OR ITS AGENTS OR CONTRACTORS, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT OR EXHIBITS OR UNDER ANY INSTRUMENT
DELIVERED BY SELLER TO BUYER AT CLOSE OF ESCROW. SELLER SHALL NOT BE LIABLE OR
BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY OR THE OPERATION THEREOF, FURNISHED BY
ANY PARTY PURPORTING TO ACT ON BEHALF OF SELLER.

EXCEPT TO THE EXTENT OF ANY BREACH OF ANY EXPRESS REPRESENTATION, WARRANTY OR
COVENANT OF SELLER UNDER THIS AGREEMENT OR UNDER ANY INSTRUMENT DELIVERED BY
SELLER TO BUYER AT CLOSE OF ESCROW, BUYER, FOR ITSELF AND ITS AGENTS,
AFFILIATES, SUCCESSORS AND ASSIGNS, HEREBY WAIVES ITS RIGHT TO RECOVER FROM AND
FOREVER RELEASES AND DISCHARGES SELLER, ITS AGENTS, PARTNERS, AFFILIATES,
SHAREHOLDERS, OFFICERS, DIRECTORS, AND EMPLOYEES OF EACH OF THEM, AND THEIR
SUCCESSORS AND ASSIGNS, FROM ANY AND ALL RIGHTS, CLAIMS AND DEMANDS AT LAW OR IN
EQUITY, PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES, FINES, LIENS,
JUDGMENTS, COSTS OR EXPENSES WHATSOEVER, WHETHER DIRECT OR INDIRECT, KNOWN OR
UNKNOWN AT THE TIME OF THE AGREEMENT, FORESEEN OR UNFORESEEN, ARISING OUT OF OR
RELATING TO, OR IN ANY WAY CONNECTED WITH THE PHYSICAL, ENVIRONMENTAL, ECONOMIC
OR LEGAL CONDITION OF THE PROPERTY.

25. Disclosures.

(a) Chapter 50 Notice. If the Real Property is situated in utility or other
statutorily created district providing water, sewer, drainage, or flood control
facilities and services, Chapter 50, Section 50.301, of the Texas Water Code
requires Seller to deliver and Buyer to sign the statutory notice relating to
the tax rate, bonded indebtedness, or standby fee of the district prior to final
execution of this Agreement.

(b) Notices from Brokers. Buyer should not rely upon any oral representations
about the Property from any source. Brokers are not qualified to render Property
inspections, surveys, engineering studies, environmental assessments, or
inspections to determine compliance with zoning, governmental regulations, or
laws. Buyer should seek experts to render such services. Selection of inspectors
and repairmen is the responsibility of Buyer and not any broker.

(c) Texas RELA Notice. The Texas Real Estate License Act requires written notice
to Buyer that Buyer should have an attorney examine an abstract of title to the
Property or, in the alternative, obtain a title insurance policy. Notice to that
effect is, therefore, hereby given to Buyer.

(d) Rollback Taxes Notice. The following disclosure is made for the purpose of
complying with the provisions of Section 5.010 of the Texas Property Code and is
not intended to and does not alter or affect the rights and obligations of Buyer
and Seller:

Notice Regarding Possible Liability for Additional Taxes

If for the current ad valorem tax year the taxable value of the land that is the
subject of this Agreement is determined by a special appraisal method that
allows for the appraisal of the land at less than its market value, the person
to whom the land is transferred may not be allowed to qualify the land for that
special appraisal in a subsequent tax year and the land may then be appraised at
its full market value. In addition, the transfer of the land or a subsequent
change in the use of the land may result in the imposition of an additional tax
plus interest as a penalty for the transfer or the change in use of the land.
The taxable value of the land and the applicable method of appraisal for current
tax year is public information and may be obtained from the tax appraisal
district established for the county in which the Property is located.

(e) Annexation Notice. The following disclosure is made for the purpose of
complying with the provisions of Section 5.011 of the Texas Property Code and is
not intended to and does not alter or affect the rights and obligations of Buyer
and Seller:

Notice Regarding Possible Annexation

If the property that is the subject of this Agreement is located outside the
limits of a municipality, the property may now or later be included in the
extraterritorial jurisdiction of a municipality and may now or later be subject
to annexation by the municipality. Each municipality maintains a map that
depicts its boundaries and extraterritorial jurisdiction. To determine if the
property is located within a municipality’s extraterritorial jurisdiction or is
likely to be located within a municipality’s extraterritorial jurisdiction,
Buyer should contact all municipalities located in the general proximity of the
property for further information.

(f) Pipelines. If a transportation pipeline, including a pipeline for the
transportation of natural gas, natural gas liquids, synthetic gas, liquefied
petroleum gas, petroleum or a petroleum product or hazardous substance, is
located on or within the Real Property, Seller shall give Buyer statutory notice
regarding such pipeline(s) as required by Section 5.010 of the Texas Property
Code.

26. Exhibits. The following exhibits are attached hereto and incorporated herein
as if actually set forth in this Agreement:

Exhibit A — Legal Description of the Real Property

Exhibit B — Assignment and Assumption Agreement

Exhibit C — Form Audit Letter

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK. SIGNATURES APPEAR
ON THE FOLLOWING
PAGE.]

1

SIGNATURE PAGE FOR AGREEMENT FOR PURCHASE
AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
TRIUMPH HOSPITAL SOUTHWEST

WITNESS THE FOLLOWING SIGNATURES:

     
SELLER:
  First Colony Investments, L.L.P.,
a Texas limited liability partnership
 
   
 
  By: /s/ George M. Lee
 
   
 
  Name: George M. Lee
 
   
 
  Title:Managing Partner
 
   
Date: 4/30/2007
 

 
   
BUYER:
  TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company
 
   
 
  By: /s/ Richard Hutton
 
   
 
  Name: Richard Hutton
 
   
 
  Title: Executive Vice President
 
   
 
   
Date: April 27, 2007
 

 
   
ESCROW HOLDER:
  LANDAMERICA TITLE COMPANY,



    a /s/ dba for Commonwealth Land Title Company, a CA Corporation

          By:     /s/ Gale Hunt     Name:     Gale Hunt     Title:     Sr.
Commercial Escrow Officer

Date:     , 2007

2